Citation Nr: 0428549	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-06 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.  

2.  Entitlement to service connection for residuals of a 
right ankle injury.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from July 2001 to March 2002.  
Her claims come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In its July 2002 rating decision, February 2003 statement of 
the case, March 2003 supplemental statement of the case, and 
January 2004 VA Form 8 (Certification of Appeal), the RO 
characterized the second issue on appeal as entitlement to 
service connection for residuals of a right knee injury (also 
claimed as right hip and/or femur).  However, in those 
documents, the RO did not discuss the veteran's right hip or 
femur, but rather, focused solely on her right knee.  
Moreover, in its July 2002 notice of denial, the RO did not 
mention the veteran's right hip or right femur.  According to 
a written statement submitted by the veteran's representative 
in March 2002, it appears that when the veteran filed her 
claim for compensation, she intended the RO to consider not 
only her entitlement to service connection for a right knee 
disorder, but also her entitlement to service connection for 
a right hip disorder and residuals of a right femur fracture.  
This matter is thus referred to the RO for appropriate 
action, including adjudication of these raised claims. 

The claims on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and her representative if they are required to 
take further action with regard to these claims. 


REMAND

The veteran seeks service connection for right knee and right 
ankle disorders.  She specifically claims that her current 
right knee disorder preexisted service and was aggravated 
therein and that she still suffers residuals of her in-
service right ankle injury.  Additional development is 
necessary before the Board can adjudicate these claims.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
veteran's appeal.  The VCAA provides that VA must notify a 
claimant of the information needed to substantiate her claim 
and assist her in obtaining and fully developing all of the 
evidence relevant to that claim.  The United States Court of 
Appeals for Veterans Claims (Court) has mandated that VA 
ensure strict compliance with these provisions.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, VA has not strictly complied with the VCAA by providing 
the veteran adequate assistance regarding her claims.  

For instance, there appears to be relevant evidence that is 
outstanding and needs to be secured.  During service, the 
veteran reported that she had undergone a right knee 
arthroscopy in 1998, prior to service, but records of that 
procedure and any prior and follow-up right knee treatment 
are not in the claims file.  Given the veteran's contention 
that her right knee disorder preexisted service and was 
aggravated therein, such records are pertinent to this 
appeal.  The AMC should thus secure them on remand.  

In addition, in December 2001, the veteran underwent a 
diagnostic arthroscopy at Northern Illinois Medical Center.  
Following surgery, she saw William D. Cox, Jr., M.D., at 
McHenry County Orthopaedics.  He noted that the veteran's 
knee was doing better, but necessitated physical therapy and 
a follow-up clinical evaluation.  Records of such therapy and 
an evaluation are not in the claims file and should be 
secured.  

According to a written report from Dr. Cox, he last spoke to 
the veteran by telephone in January 2002, after she had 
returned to North Carolina to continue serving in the 
military.  On that date, the veteran reported improvement in 
her right knee pain and motion.  With the exception of the 
veteran's service medical records, dated to March 2002, and a 
report of a VA examination conducted in May 2002, which does 
not establish that the veteran currently has right knee and 
right ankle disorders, Dr. Cox's January 2002 report is the 
most recent medical evidence of record.  However, recently, 
the veteran's representative has alleged that there are 
medical records in the claims file confirming that the 
veteran currently has right knee and right ankle disorders.  
If, as alleged, such records exist, the AMC should secure 
them on remand.  

Also, under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination might be necessary if, on remand, the AMC obtains 
recent medical evidence establishing that the veteran 
currently has right knee and right ankle disorders.  The RO 
afforded the veteran such an examination in May 2002, but on 
that date, the examiner diagnosed no right knee or right 
ankle disorder.  Once such a disorder(s) is(are) shown, it 
will be necessary to obtain a medical opinion as to whether 
it is at least as likely as not that the disorder is related 
to service, or whether it preexisted service and increased in 
disability therein. 

This case is REMANDED for the following development:

1.  The AMC should request the veteran to 
provide the complete names, addresses and 
dates of treatment of all health care 
professionals, VA and non-VA, who have 
evaluated her right knee and right ankle, 
including prior to service, and whose 
records are not already in the claims 
file.  The AMC should specifically seek 
information regarding the veteran's 1998 
knee arthroscopy, pre-procedure and post-
procedure treatment, and 2001 to 2002 
physical therapy and clinical evaluation 
by Dr. Cox. 

2.  After securing any necessary 
authorizations for the release of the 
veteran's treatment records, the AMC 
should request, obtain and associate with 
the claims file the actual clinical 
records, inpatient and outpatient 
records, consultation reports, reports of 
diagnostic testing, progress notes, and 
any other pertinent treatment records or 
evaluation reports from all identified 
health care providers.  If any pertinent 
records are unavailable, the AMC should 
document this fact in writing in the 
record.

3.  If, after receiving additional 
treatment records, the evidence 
establishes that the veteran currently 
has a right knee and/or right ankle 
disorder, the AMC should afford the 
veteran a VA examination.  The AMC should 
forward the claims file to the examiner 
for review and ask the examiner to 
confirm in the written report that such a 
review was conducted.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) list all objective clinical 
findings associated with the 
veteran's right knee and right 
ankle;

b) diagnose all right knee and right 
ankle disorders shown to exist; 

c) offer an opinion regarding 
whether it is at least as likely as 
not that any such disorder is 
related to the veteran's period of 
active service, including documented 
in-service complaints and treatment; 

d) offer an opinion regarding 
whether any such right knee disorder 
preexisted service and increased in 
disability therein; and 

e) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

4.  The AMC should then review the claims 
file and ensure that notification or 
development action required by the VCAA 
and its implementing regulations, as 
detailed below, is completed.  Such action 
should include informing the veteran and 
her representative of the evidence needed 
to support the veteran's claims, 
indicating whether the veteran should 
submit such evidence or whether the AMC 
will obtain and associate such evidence 
with the claims file, and advising the 
veteran to submit all evidence in her 
possession that pertains to her claims.  
The AMC should afford the veteran and her 
representative an opportunity to respond 
to this notice by submitting evidence or 
information or by identifying evidence to 
be obtained and then take appropriate 
follow-up steps to assist the veteran in 
obtaining all identified evidence.

5.  Once all development is completed, the 
AMC should readjudicate the veteran's 
claims based on a consideration of all of 
the evidence of record.  See VAOPGCPREC 3-
2003.  If either benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the AMC should provide the 
veteran and her representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless she 
receives further notice.  She does, however, have the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


